Fourth Court of Appeals
                                        San Antonio, Texas
                                   MEMORANDUM OPINION
                                           No. 04-13-00648-CV

                                           Mark J. CARRILLO,
                                                Appellant

                                         v.
           DEACON RECRUITING, INC.and Deacon Professional Services, LLCAppellees
             DEACON RECRUITING, INC. and Deacon Professional Services, LLC,
                                     Appellees

                      From the 131st Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013-CI-11039
                           Honorable John D. Gabriel, Jr., Judge Presiding

PER CURIAM

Sitting:           Catherine Stone, Chief Justice
                   Karen Angelini, Justice
                   Sandee Bryan Marion, Justice

Delivered and Filed: October 23, 2013

DISMISSED FOR WANT OF PROSECUTION

           The trial court clerk filed a notification of late record stating that the clerk’s record had not

been filed because appellant had failed to pay or make arrangements to pay the clerk’s fee for

preparing the record and that appellant is not entitled to appeal without paying the fee. On

September 27, 2013, appellant was ordered to provide written proof to this court by October 7,

2013, that either (1) the clerk’s fee had been paid or arrangements had been made to pay the clerk’s

fee; or (2) appellant is entitled to appeal without paying the clerk’s fee. The order stated that if
                                                                                    04-13-00648-CV


appellant failed to respond within the time provided, this appeal would be dismissed for want of

prosecution. See TEX. R. APP. P. 37.3(b).

       Because appellant failed to respond to this court’s order, this appeal is dismissed for want

of prosecution. See id. Costs of the appeal are taxed against appellant.

                                                 PER CURIAM




                                               -2-